Citation Nr: 1545682	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  09-26 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas 


THE ISSUES

1.  Entitlement to a compensable rating for bilateral pes planus prior to February 1, 2013.

2.  Entitlement to a rating in excess of 10 percent for bilateral pes planus from February 1, 2013.

3.   Entitlement to a rating in excess of 10 percent for Freiberg's disease, left second metatarsal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from March 2004 to December 2007.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which granted service connection for bilateral pes planus and Freiberg's disease, second left metatarsal, and assigned each an initial noncompensable disability rating.  The case was transferred to the Houston, Texas RO.   November 2012, the Veteran testified via videoconference before the undersigned.  In January 2013, the Board remanded this case. 

In a February 2015 decision, the Board denied a compensable rating for bilateral pes planus prior to February 1, 2013; granted a 10 percent rating for bilateral pes planus from February 1, 2013; and granted an initial 10 percent rating for Freiberg's disease, left second metatarsal.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) to the extent that the Board denied a compensable rating for bilateral pes planus prior to February 1, 2013, and denied ratings in excess of 10 percent for bilateral pes planus from February 1, 2013 and in excess of 10 percent rating for Freiberg's disease, left second metatarsal.  Pursuant to a Joint Motion for Remand (JMR), the Court, in an August 2015 Order, vacated the Board's February 2015 decision (as to the matters of entitlement to a compensable rating for bilateral pes planus prior to February 1, 2013, and for ratings in excess of 10 percent for bilateral pes planus from February 1, 2013 and in excess of 10 percent rating for Freiberg's disease, left second metatarsal) and remanded the matter to the Board.


REMAND

In the JMR, it was noted that the Las Vegas VA Medical Center records dated September 18, 2009, to November 4, 2009 had not been associated with the Veteran's claims file when the Board adjudicated the Veteran's claim in February 2015.  The JMR stated that these records should be obtained and the Veteran's representative requested a remand to accomplish this action in her September 2015 Informal Hearing Presentation.  Accordingly, these records should be requested and obtained.  

In addition, since the claim is being remanded, obtain all recent VA medical records and afford the Veteran a current VA foot examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all clinical records of the Veteran's treatment from the Las Vegas VA Medical Center dated September 18, 2009, to November 4, 2009, specifically, as well as all treatment records dated from February 2013 through the present from the Las Vegas VA Medical Center and the Houston VA Medical Center.  

2.  Schedule the Veteran for a VA examination to determine the nature and extent of her service-connected bilateral pes planus, and Freiberg's disease, left second metatarsal.  The examiner should review the record prior to examination.  If pain or any other factor, including repetitive motion, limit motion at any point, that should be so indicated.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for feet.  The DBQ should be filled out completely as relevant.  

3.  Review the medical evidence obtained above to ensure that the remand directives have been accomplished.  If any deficiencies are noted, return the case to the examiner for completion of the inquiry.

4.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

